Case 2:20-cv-00040-JRG-RSP Document 6-4 Filed 06/10/20 Page 1 of 1 PageID #: 68



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 TACTUS TECHNOLOGIES, LLC,                       §
                                                 §       Case No. 2:20-cv-00040-JRG-RSP
 Plaintiff,                                      §
                                                 §
 v.                                              §
                                                 §
 HMD GLOBAL OY​,                                 §
                                                 §
 Defendant.                                      §

              ORDER GRANTING MOTION TO DISMISS OF HMD GLOBAL OY

         The Court, having considered the Motion to Dismiss of HMD Global Oy under Federal

 Rules of Civil Procedure 12(b)(2), 12(b)(4), and 12(b)(5), finds that the Motion should be

 GRANTED.

         It is therefore ORDERED that all claims by Tactus Technologies, LLC against HMD

 Global Oy are hereby ​DISMISSED WITHOUT PREJUDICE​.




                                               –1–
